COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Bray
Argued at Norfolk, Virginia


STEPHEN LEROY HOBBS, JR.
                                         MEMORANDUM OPINION * BY
v.          Record No. 1262-96-1      JUDGE JERE M. H. WILLIS, JR.
                                              APRIL 1, 1997
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                      A. Bonwill Shockley, Judge
            I. Lionel Hancock, III (Bohannon, Bohannon &
            Hancock, P.C., on brief), for appellant.

            Marla Graff Decker, Assistant Attorney
            General (James S. Gilmore, III, Attorney
            General, on brief), for appellee.



     The judgment of the trial court is affirmed.

     Officer DePew lawfully stopped Hobbs' vehicle to issue him a

summons for an unquestioned violation of a City ordinance.

     After being stopped, Hobbs voluntarily consented to the

search of his automobile.    The validity of that consent is not at

issue.    Thus, the search was not unconstitutional.   Schneckloth

v. Bustamonte, 412 U.S. 218, 222 (1973).    See also Lowe v.

Commonwealth, 218 Va. 670, 678, 239 S.E.2d 112, 117 (1977).

     On appeal, Hobbs contests the validity of his pat-down by

Officer DePew.    However, that frisk produced no incriminating

evidence and is neither claimed by Hobbs, nor shown by the

record, to have influenced Hobbs' consent to the search of the

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
car.   Therefore, the validity of the frisk is not a dispositive

issue in this appeal.

       The judgment of the trial court is affirmed.

                                                      Affirmed.




                                - 2 -